Citation Nr: 1033312	
Decision Date: 09/03/10    Archive Date: 09/13/10

DOCKET NO.  09-35 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for erectile dysfunction 
(ED), claimed as secondary to service-connected diabetes 
mellitus.  

2.  Entitlement to service connection for a skin disorder, 
claimed as multiple lipomas, to include as secondary to Agent 
Orange exposure.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from March 
1965 to March 1969.  These matters are before the Board of 
Veterans' Appeals (Board) on appeal from a July 2008 rating 
decision by the Cleveland, Ohio Department of Veterans Affairs 
(VA) Regional Office (RO).  In October 2009, a Travel Board 
hearing was held before the undersigned; a transcript of the 
hearing is associated with the claims file.  During the hearing 
the Veteran was granted a 60-day abeyance period for submission 
of additional evidence.  That period of time lapsed, and no 
additional evidence was received.  In February 2010, the Board 
sought an advisory medical opinion from the Veterans Health 
Administration (VHA).  

The matter of service connection for a skin disorder is 
being REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the Veteran if 
any action on his part is required.  


FINDING OF FACT

The Veteran has ED which is shown to be related to his service-
connected diabetes mellitus and posttraumatic stress disorder 
(PTSD) (with depression).  


CONCLUSION OF LAW

Service connection for ED is warranted.  38 U.S.C.A. §§ 1110, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.310 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the instant claim.  However, inasmuch as this decision grants 
the appellant's claim, there is no reason to belabor the impact 
of the VCAA on this matter, since any error in notice timing or 
content is harmless.  Accordingly, the Board will address the 
merits of the claim.  

B.	Legal Criteria, Factual Background, and Analysis

Service connection may be established for disability due to 
disease or injury that was incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability was incurred in service.  
38 U.S.C.A. § 3.303.  

Service connection may be established on a secondary basis for a 
disability that is proximately due to, the result of, or 
aggravated by a service-connected disease or injury.  38 C.F.R. 
§ 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en 
banc).  Briefly, the threshold legal requirements for a 
successful secondary service connection claim are: (1) Evidence 
of a current disability for which secondary service connection is 
sought; (2) a disability which is service connected; and (3) 
competent evidence of a nexus between the two.  

To substantiate a claim of service connection, there must be: (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements are 
met is based on an analysis of all the evidence of record and an 
evaluation of its credibility and probative value.  38 C.F.R. 
§ 3.303(a); Baldwin v. West, 13 Vet. App. 1 (1999).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the 
evidence is assembled, VA is responsible for determining whether 
the evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which case 
the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  

VA treatment records show that the Veteran had diabetes mellitus 
diagnosed in November 2007.  A July 2008 rating decision granted 
service connection for diabetes mellitus.  An August 2008 rating 
decision granted service connection for PTSD with depression.

As the Veteran has established service-connection for diabetes 
(and PTSD), what remains to be shown to establish service 
connection for ED is that he has such disability and that it was 
caused or aggravated by his diabetes and/or his PTSD.  

In September 2007, the Veteran complained of problems being 
intimate due to ED issues; in October 2007, he reported that his 
ED began approximately 6 months prior.  

On April 2008 VA examination, the Veteran reported he has had ED 
for two to three years.  His testosterone was 248 (normal listed 
as 241 to 827).  The examiner opined that the Veteran's ED 
"significantly predates his diabetes mellitus and with a low 
serum testosterone is more likely to be from hypogonadism than 
type 2 diabetes mellitus."  

An October 2009 VA treatment record noted that since type 2 
diabetes mellitus can be undiagnosed at least a few years before 
overt symptoms, the Veteran could have had type 2 diabetes 
mellitus well before the diagnosis of ED.  The provider also 
noted that type 2 diabetes mellitus can be causative for ED.  

A December 2009 VA treatment record noted the April 2008 VA 
examination diagnosis of hypogonadism.  The doctor noted that 
testosterone levels in March 2008 were within normal levels at 
328.  Also, FSH, LH, and prolactin were within normal limits, 
ruling out hypogonadism.  

In light of the conflicting evidence, in February 2010 the Board 
sought a medical advisory opinion regarding the etiology of the 
Veteran's ED.  In April 2010, an endocrinologist reviewed the 
Veteran's claims file and opined that it was his professional 
opinion "that [the Veteran's] service connected diabetes 
mellitus and depression (psychogenic) likely cause and/or 
aggravate his ED."  The doctor noted that the Veteran may have 
had diabetes for several years before a diagnosis was officially 
made, particularly if tests were not performed from 2000 to 2007.  
As the opinion is by a medical professional competent to provide 
it, and explains the underlying rationale, it is probative, and 
persuasive, evidence in this matter.  

The Board finds that the requirements for establishing secondary 
service connection are met (as both diabetes and PTSD with 
depression are service connected).  Resolving any remaining 
reasonable doubt in the Veteran's favor, the Board concludes that 
service connection for ED is warranted.  


ORDER

Service connection for ED is granted.  


REMAND

The Veteran served in Vietnam from March 1966 to May 1968.  He 
alleges that his multiple lipomas may be related to herbicide 
exposure (to include Agent Orange) during this service.  Veterans 
who served in the Republic of Vietnam during this period 
beginning on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed to an herbicide agent, unless there 
is affirmative evidence of non-exposure.  38 U.S.C.A. § 1116; 
38 C.F.R. § 3.307.  If a veteran was exposed to an herbicide 
agent (to include Agent Orange) during active military, naval or 
air service and has contracted an enumerated disease manifested 
to a degree of 10 percent or more, the veteran is entitled to a 
presumption of service connection even though there is no record 
of such disease during service.  38 U.S.C.A. § 1112; 38 C.F.R. 
§§ 3.307, 3.309(e).  When a claimed disorder is not included as a 
presumptive disorder, direct service connection may nevertheless 
be established by evidence demonstrating that the disease was in 
fact "incurred" during service, to include as based on exposure 
to herbicides.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. 
Cir. 1994).  

Governing regulation provides that an examination or opinion is 
necessary if the evidence of record: (A) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and (B) 
establishes that the Veteran suffered an event, injury or disease 
in service; (C) indicates that the claimed disability or symptoms 
may be associated with the established event, injury, or disease 
in service, but (D) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.  See 38 C.F.R. 
§ 3.159(c)(4).  The United States Court of Appeals for Veterans 
Claims has held that the requirement that a disability "may be 
associated" with service is a "low threshold" standard.  
McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The Veteran 
testified during the October 2009 Travel Board hearing that he 
first experienced lipomas on his stomach and back in Vietnam.  
Notably, he is competent to testify as to what he experienced 
during service.  Significantly, the Veteran's service treatment 
records (STRs) include an April 18, 1968 report noting the 
Veteran's complaints of two lumps on his stomach and one on his 
back.  The Veteran denied that they were mosquito bites, and 
reported that they have been there about two years.  Postservice 
treatment records show that in August 1981 the Veteran was 
diagnosed with multiple fibrolipomas, and in August 1986, the 
Veteran underwent the removal of multiple myofibromas or 
fibrolipomas from the body.  Postservice treatment records also 
show the excision of other lipomas from the Veteran's body.  
Given the "low threshold" standard of 38 C.F.R. § 3.159(c)(4), 
the Board finds that a medical opinion is necessary to clarify 
the nature and etiology of the Veteran's multiple lipomas.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should arrange for a VA 
dermatology examination of the Veteran to 
determine whether he has a chronic disability 
manifested by multiple lipomas and, if so, 
its likely etiology.  The examiner must 
review the Veteran's claims file in 
conjunction with the examination.  All 
indicated studies and tests should be 
completed, and all clinical findings should 
be reported.  

Following examination of the Veteran, and 
review of his pertinent medical history (to 
include STRs), the examiner should indicate 
whether or not the Veteran has a chronic 
disability manifested by multiple lipomas and 
if so, opine whether it is at least as likely 
as not (a 50 percent or better probability) 
that such disability is related to the 
Veteran's exposure to herbicides during 
service, or is otherwise related to his 
service.  The opinion should specifically 
address whether there is a nexus between any 
current such disability and skin problems 
(i.e., multiple "lumps") for which the 
Veteran was seen during service.  The 
examiner must explain the rationale for 
any/all opinions.

2.  The RO should then readjudicate this 
claim.  If it remains denied, the RO should 
issue an appropriate supplemental statement 
of the case and afford the Veteran and his 
representative the opportunity to respond.  
The case should then be returned to the 
Board, if in order, for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  This claim must be afforded 
expeditious treatment.  The law requires that all claims that are 
remanded by the Board for additional development or other 
appropriate action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


